          Case 17-43890-elm13 Doc 44 Filed 05/03/19             Entered 05/03/19 07:54:31         Page 1 of 2
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd. 26, Suite 150
North Richland Hills, TX 76180
Phone (817) 916-4710
Fax (817) 916-4770

                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

IN RE:                                                                                  CASE NO. 17-43890-ELM-13

          ANGEL REE SANSOM
               2315 WESTBROOK DR
               CARROLLTON, TX 75007
               SSN/TIN: XXX-XX-7205

DEBTOR(S)                                                                      HEARING:       7/5/2019 @ 8:30 A.M


    REPLY TO RESPONSE TO NOTICE TO DEEM MORTGAGE CURRENT OR, ALTERNATIVELY, NOTICE OF
                            AMOUNT DEEMED NECESSARY TO CURE
                          (Mid Case Mortgage Notice per L.B.R. 3002.1-1)

       NOW COMES, Pam Bassel, Standing Chapter 13 Trustee, and files this Reply to Response to Notice to Deem
Mortgage Current or, Alternatively, Notice of Amount Deemed Necessary to Cure (Mid Case Mortgage Notice per L.B.R.
3002.1-1) (hereinafter “the Notice) and would respectfully show the Court as follows:

   1. The Trustee DENIES that the Debtor is post-petition due in the amount of $12,752.48.

   2. The Trustee has made post-petition monthly mortgage payments to the Mortgage Lender totaling $16,930.26 for
      payments due December 2017 to March 2019:

             Payee /                           Check /
   Date                 Payee / Reserve Name                              Description                  Disbursements
             Batch                             Source
                                                   Disbursement to Creditor - Continuing Debt -
                       FIRST UNITED BANK &
 4/24/2019     2                           3084714 MONTHLY DISBURSEMENTS Feb/2019 thru                     $3,282.22
                       TRUST COMPANY
                                                   Mar/2019
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
12/26/2018     2                           3080522                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Jan/2019
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
11/30/2018     2                           3079473                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Dec/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
10/30/2018     2                           3078324                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Nov/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 9/25/2018     2                           3077233                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Oct/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 8/28/2018     2                           3076139                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Sep/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 7/31/2018     2                           3075003                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Aug/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 6/26/2018     2                           3073867                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Jul/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 5/29/2018     2                           3072754                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Jun/2018
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 4/30/2018     2                           3071594                                                              $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS May/2018


Page 1 of 2
REPLY TO RESPONSE TO MID CASE MORTGAGE NOTICE
         Case 17-43890-elm13 Doc 44 Filed 05/03/19                 Entered 05/03/19 07:54:31           Page 2 of 2
                       FIRST UNITED BANK &         Disbursement to Creditor - Continuing Debt -
 3/27/2018      2                          3070458                                                                     $974.86
                       TRUST COMPANY               MONTHLY DISBURSEMENTS Apr/2018
                                                   Disbursement to Creditor - Continuing Debt -
                       FIRST UNITED BANK &
 2/27/2018      2                          3069396 MONTHLY DISBURSEMENTS Dec/2017 thru                               $3,899.44
                       TRUST COMPANY
                                                   Mar/2018
                                                                                                       Totals:      $16,930.26


    3. The Trustee has made post-petition GAP payments to the Mortgage Lender totaling $1,949.72:

             Payee /                                Check /
  Date                   Payee / Reserve Name                                   Description                      Disbursements
             Batch                                  Source
                       FIRST UNITED BANK &                    AMOUNTS DISBURSED TO CREDITOR -
3/27/2018      3                                    3070458                                                            $492.60
                       TRUST COMPANY                          MONTHLY DISBURSEMENTS
                       FIRST UNITED BANK &                    AMOUNTS DISBURSED TO CREDITOR -
2/27/2018      3                                    3069396                                                          $1,457.12
                       TRUST COMPANY                          MONTHLY DISBURSEMENTS
                                                                                                       Totals:       $1,949.72


         WHEREFORE, Trustee prays that the Court APPROVE the Trustee’s Notice to Deem Mortgage Current or,
Alternatively, Notice of Amount Deemed Necessary to Cure (Mid Case Mortgage Notice per L.B.R. 3002.1-1), DEEM the
amount necessary to cure pre-petition mortgage arrears $0.00 as of the date of the Trustee’s Notice, DEEM the post-petition
Gap payments $0.00 as of the date of the Trustee’s Notice, DEEM the Debtor current on post-petition monthly mortgage
payments through March 2019 as of the date of the Trustee’s Reply, and for general relief.

                                                          Respectfully submitted,

                                                  By:     /s/ Ethan S. Cartwright
                                                          Ethan S. Cartwright, Staff Attorney
                                                          Bar No. 24068273
                                                          PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                          Bar No. 01344800
                                                          7001 Boulevard 26, Suite 150
                                                          North Richland Hills, TX 76180
                                                          (817) 916-4710 Phone
                                                          (817) 916-4770 Fax



                                                CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing was served on or before the date of filing. Service was
accomplished electronically and/or by first class mail on the Debtor(s), Debtor’s attorney, all parties entitled to electronic
notice, and the parties listed below, if any.

                                                          /s/ Ethan S. Cartwright
                                                          Ethan S. Cartwright

BARRETT DAFFIN FRAPPIER TURNER & ENGEL LLP, 4004 BELT LINE RD STE 100, ADDISON, TX 75001
FIRST UNITED BANK & TRUST COMPANY, 2805 N DALLAS PKWY STE 525, PLANO, TX 75093
PRUYN LAW FIRM PLLC, 2311 CANAL ST STE 124, HOUSTON, TX 77003




Page 2 of 2
REPLY TO RESPONSE TO MID CASE MORTGAGE NOTICE
